IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,721



                    EX PARTE ALFRED GENE DAVIS, SR., Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 6034 IN THE 39TH DISTRICT COURT
                         FROM HASKELL COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to ninety-nine years’ imprisonment. The Eleventh Court of

Appeals affirmed his conviction. Davis v. State, No. 11-05-00115-CR (Tex. App.–Eastland Dec. 14,

2006, pet ref’d).

        Applicant contends that his due process rights were violated. The trial court and the State

recommended that we grant Applicant relief. Relief is granted. The judgment of conviction in cause
                                                                                                2

number 6034 from the 39th District Court of Haskell County is set aside. Applicant is remanded to

the custody of the Sheriff of Haskell County to answer the charges set out in the indictment.

         Copies of this opinion shall be sent to the Texas Department of Criminal

Justice–Correctional Institutions Division and Pardons and Paroles Division.

Delivered: February 8, 2012

Do Not Publish